DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an apparatus for molding a bottle casing, classified in A23G1/21.
II. Claims 14-20, drawn to a method of , classified in A223G1/545.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Group I can be used to practice another and materially different process, such as for transporting or containing a liquid.  Likewise the process of Group II can be practiced by another and materially different apparatus, such a non-cylindrical half mold pieces (e.g. a split mold in which the base separates from the body).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
During a telephone conversation with Thomas Carr on 7/21/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: fastening means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "The method of claim 4," in 1.  However, the invention of claim 4 is directed to the casing mold apparatus and not a method as recited by claim 5.  Examiner presumes claim 5 is in error and has interpreted claim 5 to read “The casing mold apparatus of claim 4”.
Claims 7, 8 and 9 recite the limitation “about 0.25 inches; about 0.5 inches; about 0.75 inches”, respectively.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “about” with respect the thickness does not clearly set forth the metes and bounds of the patent 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 1,943,384), in view of Lane (US 2018/0207542 A1).
Regarding claim 1, Hall teaches a casing mold apparatus (Figures 1-5) for preparing a bottle casing, the apparatus comprising: 
a first half-cylindrical mold (separable member 1) and a second half cylindrical mold (separable member 2), each comprising a half-base (sections above feet 4, 5 in Figure 5), and half open top (as shown in Figure 5); 
wherein the first half-cylindrical mold and a second half cylindrical mold are joined together with a fastening means (clamp 8).

Lane teaches a molding apparatus (Figures 1-2), comprising: a first and second half-cylindrical molds (sections 200a, 200b) joined together with a fastening means (joining elements 220, 224, 228).  The first and second half-cylindrical mold each comprise a left and right flange (e.g. wing) extending the length of the mold (208, 210 in Figures 1-2).  The flange portions of the first and second molds allow separation of the mold sections more easily (paragraph 0085) and also provide good stability and connection (paragraph 0095).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fastening means as disclosed by Lane since Lane provides a suitable means for achieving the desired goal.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claims 2 and 3, the limitation “the casing mold apparatus is used to prepare…” pertains to the specific way the apparatus is used; this is intended use of the apparatus and is given little patentable weight.   "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 
Regarding claims 4 and 5, Hall/Lane teaches all the elements of claim 2 as discussed above further discloses the use of chocolate as the filling or feeding material for the mold apparatus (col. 2, lines 57-59 of Hall).  However, similar to claims 2 and 3 above, the use of a specific material pertains to the specific way the apparatus is used; this is intended use of the apparatus and is given little patentable weight.   "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP §2114 II.  In the instant case, Hall/Lane teach all the structural limitations of claims 4 and 5.
Claim 6 recites the limitation “wherein the chocolate bottle casing is customized using edible materials”.  However, similar to claims 2-5 above, the use of a specific material pertains 
Regarding claims 7-9, Hall/Lane, teaches all the elements of claim 2 as discussed above but does not disclose the thickness of the casing.  However, it is noted the casing pertains to the specific way the article is formed, this is intended use of the apparatus, and is given little patentable weight.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See 
Regarding claim 10, Hall/Lane further teaches the fastening means comprises one of more clips (paragraph 0041 of Lane).
Regarding claim 11, Hall/Lane further teaches the two half-cylindrical molds are made of at least one of the following: plastic or silicone (paragraph 0144 of Lane).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, in view of Lane and Suzuki (US 2021/0188474 A1).
Regarding claim 12 and 13, Hall/Lane teaches all the elements of claim 1 as discussed above bot does not teaches a solid cylindrical core between the first half-cylindrical mold and a second half cylindrical mold.  However, as discussed above, Hall discloses the molding apparatus comprises an inflatable core (expansible form 12 in Figures 3, 5 of Hall).  The core is inserted into the molding apparatus and expanded to a desired size to controlling the filling 
Suzuki teaches a molding apparatus (Figure 5), comprising a first and second half mold (70), each comprising a half-base and half open top, where the mold halves are joined together (Figure 5).  Both the first and second half molds comprise a solid core affixed to the half-base of both the half molds (as shown in Figure 5), wherein the solid core forms the hollow cavity of the molded article (13a Figure 1, paragraph 0041).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the core of Hall as a solid core in the half base of each mold half, as taught by Suzuki, since Suzuki indicates that this is a suitable core structure for forming a cavity in a molded article.  This would constitute a simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143(1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sweet (US 707,279 A) discloses a molding apparatus, comprising two cylindrical mold halves, each comprising a half base, half open top and fastening means along the sides of the half molds (Figures 3-4).
Fackelmann (DE 202011002626 U1) discloses a plastic mold for chocolate, comprising two mold halves, each comprising a half base, half open top and fastening means.
Cho (KR20030027981A) discloses two cylindrical mold halves, each comprising a half base, half open top and fastening means.
Marcaggi (FR 1519719A) discloses silicone mold halves for decorating cylindrical articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        10/28/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748